Citation Nr: 1014510	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  07-34 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a psychiatric disability, including dysthymic 
disorder.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for a thoracic and lumbar spine disability, 
including arthritis, claimed as back pain.

3. Entitlement to an initial, compensable disability rating 
for a gastrointestinal disability, to include gluten 
enteropathy and gastroesophageal reflux disease (GERD), 
claimed as acid reflux with endoscopy, an ulcer, and chronic 
diarrhea.

4.  Entitlement to an initial, compensable disability rating 
for allergic rhinitis, claimed as allergies.

5.  Entitlement to an initial, compensable disability rating 
for a left foot disability, including hallux valgus, from 
June 9, 2005 until March 22, 2006.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1983 until 
June 2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  The Veteran appeared before the 
undersigned Veterans Law Judge at a Board hearing held via 
videoconference at the RO in December 2009.

The January 2006 rating decision included decisions on 
additional claims, but the only issues appealed by a Notice 
of Disagreement are the issues indicated above and those that 
were withdrawn in a December 2009 written statement, 
including for bilateral bunionectomies, umbilical hernia, and 
a breast reduction.  Thus, they are not currently before the 
Board.  The Board notes that the Veteran's left foot 
disability was initially rated noncompensable, from June 9, 
2005.  However, a March 2009 rating decision granted a 10 
percent disability rating from March 22, 2006.  In her 
October 2007 Substantive Appeal, the Veteran indicated that 
she 
wanted a 10 percent disability rating for her left foot 
disability, following her surgical bunionectomy.  
Additionally, as previously stated, in her December 2009 
statement she withdrew her claim regarding her bilateral 
bunionectomies.  Furthermore, in her December 2009 Board 
hearing she clarified that she was only seeking a compensable 
evaluation for her left foot prior to March 22, 2006.  As 
such, the Board deems that the Veteran is currently only 
seeking an increased rating for her left foot disorder for 
prior to the 10 percent grant.  As such, the issue has been 
characterized as indicated above.

The issues of increased ratings for allergic rhinitis and a 
psychiatric disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's thoracic and lumbar spine disability is not 
manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

2.  The Veteran's gluten enteropathy and GERD is manifested 
by pyrosis and regurgitation.  

3.  The Veteran's left foot disability, including hallux 
valgus, was not operated with resection of the metatarsal 
head and is not equivalent to the amputation of the great 
toe, prior to March 22, 2006.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a thoracic and lumbar spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.71a, Diagnostic Code 5242 (2009).

2.  The criteria for an initial evaluation of 10 percent, and 
no higher, for gluten enteropathy and GERD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic 
Code 7346 (2009).

3.  The criteria for an initial evaluation in excess of 10 
percent for a left foot disability, prior to March 22, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Code 5280 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

These appeals arise from disagreements with the initial 
evaluations following the grants of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by her, and for 
which she authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service treatment records and reports of her post-
service treatment.  She was also afforded formal VA 
examinations in regards to the claims, specifically, in 
regards to thoracic and lumbar spine disability, gluten 
enteropathy, allergic rhinitis, and left foot disability in 
September 2005 and December 2008, which provided specific 
information regarding the respective claims.  The Board also 
notes that although Social Security Administration (SSA) 
records were requests in regards to this claim, a September 
2008 report from SSA indicated that such records were not 
available. 

Applicable Law 
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  In 
addition, in evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness.  
38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

Thoracic and Lumbar Spine Disability

The Veteran contends that her thoracic and lumbar spine 
disability is more severe than indicated by the 10 percent 
disability rating previously granted her.  In her October 
2007 Substantive Appeal, she reported that she continued to 
have problems with her back after physical therapy and that 
standing for long periods of time worsened her back.  She 
further noted that on her worst days she tried to wear 
something tight around her back for support and took Tylenol.

Lumbar spine disabilities are rated on the basis of 
limitation of motion, with evaluations assigned under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  A note following the schedular criteria indicates 
that, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is from 0 to 90 degrees, extension 
from 0 to 30 degrees, left and right lateral flexion from 0 
to 30 degrees, and left and right lateral rotation from 0 to 
30 degrees. C.F.R. § 4.71a. In the alternative, an evaluation 
can be assigned under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  Diagnostic 
Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the 
Spine assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease. The General Rating Formula for Diseases and 
Injuries of the Spine provides that a 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation, which would be the next 
applicable rating for a service-connected lumbar spine 
disability, would only be warranted if there is forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine. 38 
C.F.R. § 4.71a. 

The Veteran's service treatment records generally indicate 
treatment for back pain.  For example, an August 2003 service 
treatment record indicated the Veteran had general tenderness 
over the entire thoracic spinal area, especially the 
paraspinal musculature, with spasm and tenderness.  

A September 2005 William Beaufort Army Medical Center (WBAMC) 
record, shortly after her discharge from service, indicated 
that the Veteran had arthritic changes of the thoracic and 
lumbar spine.  

VA provided a general medical examination in September 2005.  
The Veteran complained of back pain, which started while she 
was on active duty.  She reported some increased tension of 
the upper back muscles, but no radiating pain.  She reported 
that her pain was associated with flare-ups, with tense 
activities during the day.  She reported that flare-ups were 
associated with moderate-to-severe pain, usually lasting all 
day long, which were relieved with the use of back braces and 
full support.  She reported no radiation, fatigue, lack of 
endurance or rectal or bladder problems.  She indicated that 
she did not receive any specific medical treatment for her 
lower back, but that the condition slowed her down, though it 
did not cause any periods of incapacitation in the last 12 
months.

The September 2005 VA examiner found no muscle spasm on the 
thoracolumbar area, as well as no pain to deep palpation.  
The examiner found 95 degrees of forward flexion, with no 
pain or discomfort; 30 degrees of backward extension, , with 
discomfort on the lower back; bilateral lateral flexion of 35 
degrees, with discomfort on the lower back, .  The examiner 
reported no signs of fatigability or changes on the flexion 
of the lower back with repetitive flexion.  The examiner 
estimated that during acute flare-ups of the Veteran's low 
back pain, there would be at least a 20 percent reduction of 
the Veteran's flexion.  The examiner estimated that there 
would be at least 70 degrees of flexion, but that an exact 
estimate would be impossible.  The examiner also estimated 
that during acute flare-ups, there would probably be mild 
functional impairment, but no functional limitation within 
periods of no flare-up, mostly due to her lower back 
condition.  The examiner further estimated that repetitive 
use of the lower back would probably cause mild functional 
limitation, which would be manifested by pain.  The examiner 
reported no gait abnormalities and that the Veteran could 
walk on her heels and toes without difficulty.  The examiner 
diagnosed her with mild osteoarthritis of the thoracic spine 
and symptomatic lumbar spine, grade 1 anterolisthesis, with 
secondary moderate osteoarthritis of the L4 on L5 space 
found, with no evidence of radiculopathy.  

The Veteran's private medical records, such as from Back in 
Action, generally indicate numerous complaints of, or 
treatment for, back pain.  VA outpatient treatment records 
similarly indicate general complaints of back pain, as 
indicated in a June 2008 record.

VA provided another VA examination in December 2008.  The 
Veteran denied any bed bound episodes over the last 12 
months.  She reported thoracic and lumbar pain, as well as 
intermittent stiffness and weakness, but denied spasm.  She 
reported increased pain with flare ups, which were 
precipitated by bending, standing, or walking for extended 
periods of time.  She reported the use of Tylenol and 
additional loss of motion/functional impairment of 10 to 25 
percent.  She also reported symptoms of malaise, weakness and 
some polyuria.  She denied use of a cane, but did report the 
use of lumbar support.  She also reported unsteadiness, but 
denied any falls.  She further noted problems running or 
standing for extended periods of time, as well as extended 
lifting or repetitive bending, but denied radicular symptoms.  

The December 2008 VA examiner found no lumbar spine 
tenderness, gibbus or listing.  The examiner found no spine 
curvature to be evident and a negative straight leg raise at 
35 degrees bilaterally.  The examiner found range of motion 
to include flexion of 0 to 100 degrees, with mild pain at 100 
degrees; extension of 0 to 18 degrees, with mild pain at 18 
degrees; lateral flexion of 0 to 20 degrees bilaterally, with 
pain at 20 degrees; and rotation of 0 to 20 degrees 
bilaterally, with pain at 20 degrees bilaterally.  The 
examiner determined that the Veteran had an increase in pain, 
but no additional decrease in range of motion with repetitive 
testing; as well as, mild to moderate fatigue, weakness, and 
lack of endurance with repetitive testing times three of her 
thoracic lumbar spine, but no specific incoordination.  The 
December 2008 VA examiner diagnosed her with thoracic spine 
degenerative spondylosis and lumbar spine degenerative 
spondylosis.  

In her December 2009 Board videoconference hearing, the 
Veteran reported that she would have back pain after sitting 
a long time or if she exercised really hard.  She reported 
that she had back pain, but that it still functioned and that 
she would have loss of range of motion with repetitive 
motions.  She also reported missing work one day due to back 
pain and dysthymia.  

The Veteran's thoracic and lumbar spine disability is not 
indicative of a disability rating in excess of 10 percent.  
As previously noted, a 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

None of the evidence of record reports a range of motion 
indicative of a 20 percent disability rating.  The Veteran's 
forward flexion of the thoracolumbar spine was consistently 
found to be greater than 60 degrees, including findings of 95 
degrees in September 2005 and 100 degrees in December 2008.  
Both VA examiners also found combined ranges of motion of the 
thoracolumbar spine in excess of 120 degrees and no evidence 
of muscle spasm.  The September 2005 VA examiner specifically 
noted no abnormal gait and the December 2008 VA examiner 
specifically found no spine curvature.  Thus, a disability 
rating in excess of 10 percent is denied.

It is necessary to consider, along with the schedular 
criteria, functional loss due to flareups of pain, 
fatigability, incoordination, pain on movement and weakness. 
DeLuca, 8 Vet. App. at 206-7.  The Board finds that there is 
evidence of functional impairment as a result of flareups of 
symptomatology, but that this functional impairment was 
contemplated by the RO when granting the 10 percent 
disability evaluation.  In this regard, the September 2005 VA 
examiner reported no signs of fatigability or changes on the 
flexion of the lower back with repetitive flexion, and 
further estimated that during acute flare-ups of low back 
pain, there would be at least a 20 percent reduction of the 
Veteran's flexion, but would still be at least 70 degrees of 
flexion.  The December 2008 VA examiner similarly found that 
although the Veteran had an increase in pain, there was no 
additional decrease in range of motion with repetitive 
testing.  Additionally, the December 2008 VA examiner found 
mild to moderate fatigue, weakness, and lack of endurance 
with repetitive testing times three of her thoracic lumbar 
spine, but no specific incoordination.  Thus, even when 
considering the Veteran's pain with motion and her reports of 
loss of motion, which were also considered by her VA 
examiners, the Veteran still does not meet the criteria for a 
disability rating in excess of 10 percent.  

The Board must also evaluate any associated objective 
neurological abnormalities separately under an appropriate 
diagnostic code.  Under Note 1, any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be separately rated under 
an appropriate diagnostic code.   
In this case, the Veteran has repeatedly denied neurological 
abnormalities bowel or bladder problems and weakness or 
numbness in the extremities, due to her thoracic and lumbar 
spine disability, as indicated in both her September 2005 and 
December 2008 VA examinations.  Furthermore, the September 
2005 VA examiner specifically found no evidence of 
radiculopathy.  

With respect to intervertebral disc syndrome, under 
Diagnostic Code 5243, based on incapacitating episodes, a 20 
percent rating evaluation would require incapacitating 
episodes of a total duration of at least two weeks but less 
than four 
weeks during the past 12 months, with an "incapacitating 
episode" defined as a period of acute signs and symptoms due 
to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician. 
38 C.F.R. § 4.71a.   No evidence shows that the Veteran had 
incapacitating episodes prescribed by a physician or as part 
of a physician's treatment for her service-connected back 
disability.  Indeed, the Veteran denied needing bedrest in 
both her VA examinations.  Although the Veteran did report 
one day of lost work due to back pain, in her December 2009 
Board hearing testimony, there is no evidence of record that 
such loss was due to an "incapacitating episode" as defined 
by VA.  There is also no evidence that the Veteran was ever 
hospitalized for her disability.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for 
an initial disability rating in excess of 10 percent for a 
thoracic and lumbar spine disability is denied.  

Gastrointestinal disability

The Veteran also contends that her gastrointestinal 
disability, (identified as gluten enteropathy and GERD) are 
more severe than indicated by the 10 percent disability 
rating already granted her.  In her October 2007 Substantive 
Appeal, she reported that in addition to acid reflux, she has 
severe heartburn, that sometimes she felt that her food 
"want[ed] to come back up" and occasional nausea.

The Veteran is currently assigned a noncompensable evaluation 
for her gluten enteropathy and GERD under 38 C.F.R. § 4.114, 
Diagnostic Codes 7319 (irritable colon syndrome) - 7346 
(hiatal hernia).  See 38 C.F.R. § 4.27 (2009) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).

Diagnostic Code 7319, for irritable colon syndrome, is 
consistent with the Veteran's diagnosed gluten enteropathy, 
which is also manifested by bowel dysfunction and diarrhea.  
(See www.merck.com/mmpe/sec19/ch266/).  There is also no 
provision specific to the Veteran's current diagnosis of 
GERD.  However, Diagnostic Code 7346, for hiatal hernia, 
considers all of the Veteran's current symptomatology, 
including regurgitation.  See 38 C.F.R. § 4.20 (2009) (when 
an unlisted condition is encountered it will be permissible 
to rate it under a closely related disease or injury, in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous); see 
also 38 C.F.R. § 4.27.

The Board has not identified another code pertaining to 
digestive disorder which better suits the Veteran's 
gastrointestinal symptomatology, and she has not requested 
that another Diagnostic Code be employed.  The Board 
therefore finds that the Veteran is most appropriately rated 
under Diagnostic Codes 7346-7319.

Under Diagnostic Code 7319, a 10 percent evaluation is 
assignable for moderate irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) with frequent episodes of 
bowel disturbance with abdominal distress. A 30 percent 
evaluation is assignable for severe irritable colon syndrome 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress. 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (2009).

Under Diagnostic Code 7346, a 60 percent disability rating is 
warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health. A 30 percent disability rating is warranted for 
persistently recurrent epigastric distress with dysphagia 
(difficulty swallowing), pyrosis (heart burn) and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health. A 10 
percent disability rating is warranted with two or more of 
the symptoms for the 30 percent evaluation, though of less 
severity. See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2009).

Although two different Diagnostic Codes are possibly 
applicable, ratings under Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not 
be combined with each other. A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  The 
Board will address the Veteran's potential entitlement to an 
increased disability rating under both applicable diagnostic 
codes.

The Veteran's service treatment records generally indicate 
complaints of, or treatment for, the gastrointestinal system.  
A December 2000 service treatment record found the Veteran to 
have esophagitis and erythema in the distal duodenum.  

The Veteran received a general VA examination in September 
2005, which included a review of the claims file.  At that 
time, the Veteran reported that her stomach problems had 
started in active duty, which included frequent heartburn, 
for which she used over-the-counter medication.  She reported 
that her heartburn had worsened, and that she had some 
abdominal pain.  She also complained of heartburn, usually 
after eating spicy or hot food.  She reported some occasional 
regurgitation of food, but denied nausea, vomiting, 
hematesis, and melena.  She also denied abdominal pain, but 
did report daily diarrhea, watery stools 2 to 3 times a day, 
and increased bloating.  She denied constipation and medical 
treatment.

During her September 2005 VA examination, the Veteran also 
reported that she started having problems with diarrhea in 
2002.  She reported having diarrhea daily in the mornings, 
which would sometimes occur 3-4 times daily, as well as, 
occasional bloating and explosive diarrhea.  She denied 
abdominal pain with bowel movement and reported it was not 
specific with ingestion of any food.  

The September 2005 VA examiner found the Veteran to have 
chronic diarrhea, secondary to mild gluten enteropathy, and 
mild GERD.  

The Veteran's VA outpatient treatment records generally 
indicate complaints of, or treatment for, the 
gastrointestinal area.  The Veteran was provided an upper 
gastrointestinal x-ray in December 2008.  The examiner found 
the x-ray to indicate no hiatal hernia, no observed GERD, and 
no active peptic ulcer.  

The Veteran received a VA examination in December 2008.  The 
Veteran denied any specific abdominal pain and that she 
usually had one bowel movement per day, but that she could 
have up to two bowel movements per day.  She reported that 
her bowel movements were well formed and denied any diarrhea, 
black or bloody stools, and any other deficits.  In regards 
to her GERD, she also reported that she was on Prilosec 
daily.  She denied any current reflux or indigestion and 
dysphagia.  She reported nausea, but denied vomiting.  

The Veteran also testified in a December 2009 Board 
videoconference hearing.  She reported experiencing 
regurgitation and difficulty swallowing, about once a week, 
sometimes more.  She denied pain and reported that her only 
real symptom was regurgitation.

As previously discussed, under Diagnostic Code 7319, a 10 
percent evaluation is assignable for moderate, frequent 
episodes of bowel disturbance with abdominal distress.  The 
record indicates that a 10 percent disability rating is not 
applicable under Diagnostic Code 7319, as the Veteran has 
consistently denied abdominal distress.  Additionally, she 
has reported that she generally had diarrhea daily, in the 
mornings.  The record thus does not indicate that she has 
moderate, frequent episodes of bowel disturbance with 
abdominal distress.

Accordingly, since the Veteran's gastrointestinal disorder 
does not closely approximate a moderate level of 
symptomatology, a 10 percent disability rating is denied.

In the alternative, it also follows that a 10 percent 
disability rating is warranted under Diagnostic Code 7305, 
but not in excess of 10 percent.  Under Diagnostic Code 7305, 
for GERD, a 30 percent disability rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  A 10 percent disability rating is warranted with two 
or more of the symptoms for the 30 percent evaluation, though 
of less severity.  See 38 C.F.R. § 4.114, Diagnostic Code 
7346

The record indicates that she has at least two symptoms of 
GERD to include epigastric distress with dysphagia, pyrosis 
and regurgitation.  During her September 2005 VA examination 
the Veteran reported heartburn, usually after eating spicy or 
hot food, and occasional regurgitation.  She similarly 
reported heartburn in her October 2007 VA Form 9.  However, 
in her December 2008 VA examination she denied any current 
reflux or indigestion and dysphagia.  In her December 2009 
Board hearing, she reported having difficulty swallowing and 
that her main symptom was regurgitation.  

The evidence of record indicates that pyrosis (heartburn), 
dysphagia (difficulty swallowing) and/or regurgitation have 
been present, at least two at a time over the course of the 
appeal.  However, the evidence does not indicate that she has 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  The Veteran has never 
made such a claim and the medical evidence of record does not 
report such a symptom.  Since two of the symptoms required 
for the assignment of a 30 percent disability rating are 
arguably present, a 10 percent disability rating is in order.  

However, for reasons stated above, however, of the 
requirements for a 30 percent rating are not present, 
including substernal or arm or shoulder pain, productive of 
considerable impairment of health.  The medical evidence 
discussed above also shows that there is no competent medical 
evidence of "considerable impairment of health" due to 
"persistently recurrent epigastric distress."  Therefore, the 
criteria for a 30 percent disability rating under Diagnostic 
Code 7346 have not been met.  It also follows that the 
Veteran has not met the criteria for a 60 percent disability 
rating under Diagnostic Code 7346, as it requires even more 
severe symptomatology. 

The record thus does not indicate that the Veteran had 
dysphagia and substernal or arm or shoulder pain for a 
compensable disability rating.  The record also does not 
indicate that the Veteran's disability was productive of 
considerable impairment of health, as indicated by the 
December 2008 VA x-ray found the Veteran to have no observed 
GERD at that time.  

The Board therefore finds a basis for the assignment of a 10 
percent rating, but no higher, for the Veteran's 
gastrointestinal disability.

As set forth above, 38 C.F.R. § 4.114 clearly dictates that 
ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  Based on the regulation, separate compensable 
ratings for these disabilities are not assignable.

Left Foot Disability

The Veteran has also argued that her left foot disability is 
more severe than indicated by the noncompensable rating 
granted her prior to March 22, 2006.  In her February 2006 
Notice of Disagreement, she reported that she had been exempt 
from PT while on active duty due to pain.  

The Veteran's service treatment records generally indicate 
complaints of, or treatment for, left foot pain.  In November 
2000, she was diagnosed with hallux valgus of the left, with 
periodic activity-induced capsulitis type pain.  In March 
2001, she complained of "excruciating pain" with activity 
due to her left foot bunion.  The examiner found her to have 
mild hallux abduct valgus equal to a bunion.  

A January 2005 WBAMC record reported that the Veteran had had 
a bunion on the left foot for the past 8 years, and requested 
that a podiatry consult be provided.  A February 2005 WBAMC 
record indicated that that request had been closed.

A September 2005 VA examination noted that the Veteran 
complained of progressively worse left toe bunion pain.  She 
complained of pain, mainly associated with flare-ups due to 
advancing activities, including prolonged walking or driving.  

The September 2005 VA examiner found the Veteran to have a 
mild lateral deviation of the big toe joint, secondary to 
mild bunion formation, with hypertrophy of the bone noticed 
on the big toe joint.  The examiner found no pain or redness 
to the bunion and no pain on deep palpation of the left foot, 
though there was mild tenderness to deep palpation of the big 
toe joint secondary to the bunion.  The examiner found no 
evidence of abnormal weight bearing, callus formation, open 
wounds or functional limitation when standing or walking.  
The examiner noticed no edema or swelling of the left foot.  
The September 2005 VA examiner diagnosed her with symptomatic 
mild hallux valgus of the left foot big toe joint.  

A November 2005 VA x-ray found the Veteran to have hallux 
valgus and pes planus.  

Numerous medical records, from the 49th Medical Group, 
indicate continued treatment for a left foot disability 
following service.  For example, a January 2006 record noted 
that the Veteran complained of a dull, aching pain on the 
medial aspect of the left foot, in the area of the "bunion" 
for the past 2 years, which had progressively increased over 
the past few months.  The Veteran reported pain with 
prolonged weight bearing and wearing shoes and denied recent 
trauma.  She reported that the pain and discomfort improved 
with rest and non weight bearing activities.  Dr. C.A.Z. 
diagnosed her with an acquired deformity of the toe-hallux 
valgus left.

A March 22, 2006 release note, by Dr. C.A.Z., with the WBAMC, 
indicated that the Veteran had surgery for her hallux valgus 
with bunion deformity of the left foot.  

As previously indicated, the Veteran was granted a 10 percent 
disability rating for post operative bunionectomy, hallux 
valgus, left foot, effective March 22, 2006, by a March 19, 
2009 rating decision.  In a December 2009 written statement, 
she withdrew her claim for bilateral bunionectomy and 
clarified in her December 2009 Board hearing that she was 
only seeking entitlement to an initial, compensable 
evaluation for a left foot bunionectomy prior to March 22, 
2006.  

Under Diagnostic Code 5280, for hallux valgus, a 10 percent 
evaluation is warranted for postoperative unilateral hallux 
valgus with resection of the metatarsal head.  Alternatively, 
a 10 percent rating is also warranted if the extent of the 
disability is equivalent to amputation of the great toe.  

The record does not indicate that prior to March 22, 2006 the 
Veteran's left foot disability, mainly hallux valgus, 
underwent an operation.  Additionally, no medical evidence of 
record indicates that the Veteran's hallux valgus was so 
severe that it was equivalent to the amputation of the great 
toe.  

While the Veteran has reported pain due to her hallux valgus, 
there is no clinical evidence of any clinical findings of 
functional impairment of the left foot that would be 
equivalent to an amputation of the big toe.  Treatment 
records demonstrate that the Veteran's orthotics provided her 
with some relief, and there was no limitation of motion, 
weakness, or instability.  Indeed, the September 2005 VA 
examiner specifically found no functional limitation due to 
the left foot hallux valgus.  The Board therefore concludes 
that the Veteran's left foot disability does not warrant a 10 
percent rating under Diagnostic Code 5280 for severe hallux 
valgus equivalent to amputation of the great toe.  The 
Veteran's claim for an increased rating is therefore denied.

Extra-Schedular Consideration

Finally, the disabilities do not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of any of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability 
picture is adequately contemplated by the rating schedule.  
Id.  If not, the second step is to determine whether the 
claimant's exceptional disability picture exhibits other 
related factors identified in the regulations as "governing 
norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing 
norms include marked interference with employment and 
frequent periods of hospitalization).  If the factors of step 
two are found to exist, the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, 
to accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Id.  The Board 
finds that no exceptional or unusual factors are in evidence, 
such as marked interference with employment or frequent 
periods of hospitalization, which would warrant an 
extraschedular evaluation for any of the Veteran's service-
connected disabilities currently on appeal.   Although the 
Veteran has reported, during her December 2009 Board hearing, 
one instance of lost work due to her back pain and 
psychiatric disability, she has not provided any evidence in 
support of her contention.  Furthermore, she has no record 
and has not complained frequent periods of hospitalization.


ORDER

An initial evaluation in excess of 10 percent for a thoracic 
and lumbar spine disability, including arthritis, is denied.  

An initial evaluation of 10 percent, and no higher, for 
gluten enteropathy and GERD, is granted, subject to the laws 
and regulations governing the award of monetary benefits.

An initial evaluation in excess of 10 percent for a left foot 
disability, including hallux valgus, from June 9, 2005 until 
March 22, 2006, is denied.


REMAND

The Veteran further contends that her service-connected 
psychiatric disability, including dysthymic disorder, is more 
severe than indicated by the initial 10 percent and 
noncompensable rating granted.   She also contends that her 
allergic rhinitis warrants an initial compensable rating.

The Veteran's February 2005 Physical Evaluation Board found 
her to have seasonal allergic rhinitis.  The Veteran received 
VA examinations in September 2005 and December 2008.  The 
September 2005 VA examiner diagnosed her with seasonal 
allergic rhinitis, with no evidence of chronic sinusitis 
found.  A December 2008 VA examination stated that she had 
not been evaluated by an ear, nose, and throat (ENT) 
specialist.  The Veteran should be provided with a VA 
examination by an ENT to provide a specific specialized 
examination regarding her claim.  See Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) 
(a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim).

Additionally, the Board notes that at her December 2008 Board 
hearing, the Veteran reported that she had been referred to a 
doctor at Jackson Hospital and that she had suggested that 
she have surgery for a nasal obstruction.  VA must assist a 
claimant in obtaining evidence necessary to substantiate a 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  The RO/AMC should contact the Veteran to determine 
if she has additional records that she wants VA to attempt to 
associate with the claims file. 

During her December 2009 Board hearing, the Veteran also 
reported that she received treatment for her service-
connected psychiatric disability from VA, including from as 
recently as a month and a half prior to the hearing.  Those 
records have not been associated with the claims file and 
should be obtained.  VA has a statutory duty to assist a 
claimant in obtaining relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes VA to obtain.  See 38 U.S.C. § 5103A (b), (c) 
(3); 38 C.F.R. § 3.159(c) (2009).

The record indicates that in reference to her psychiatric 
disability claim, including dysthymic disorder, the Veteran 
reported treatment with the Alamogordo Mental Health 
Services, by H.G.  The record indicates that the RO made an 
initial request for those records in July 2006.  However, 
those records are not associated with the claims file and the 
record does not indicate that the RO has made any subsequent 
requests for those records.  VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall request that the 
Veteran provide information regarding 
her private doctor at Jackson Hospital, 
which she identified in her December 
2008 Board hearing, in regards to her 
allergic rhinitis claim, and determine 
if she wishes assistance in obtaining 
those records.  Such assistance should 
be provided by the RO/AMC if requested 
by the Veteran.  

2.  After any unassociated medical 
records are associated with the claims 
file, the RO/AMC shall provide the 
Veteran a VA examination by an ENT to 
evaluate the current severity of the 
Veteran's service-connected allergic 
rhinitis.  

The examiner's findings shall 
specifically include a determination of 
whether polyps are present, as well as, 
percentage of nasal obstruction on each 
side.  

A clear rationale for all opinions 
should be provided, along with a 
discussion of the facts and medical 
principles.  Copies of all pertinent 
records in the Veteran's claims file, 
or in the alternative the claims file, 
must be made available to the examiner 
for review in connection with the 
examination.

3.  The RO/AMC shall obtain and 
associate with the claims file any 
outstanding VA medical records not 
already of record.  These records 
should specifically include the VA 
mental health records identified by the 
Veteran in her December 2009 Board 
hearing from her medical provider, Dr. 
B.  

4.  The RO/AMC shall request copies of 
all records of the Veteran's identified 
mental health provider, H.G..  The 
address provided by the Veteran was 
1208 N. New York Avenue, Alamogordo, NM 
88310.  The phone number provided was 
(505) 437-8865.  

If, after reasonable attempts, the 
RO/AMC is unable to obtain the medical 
records, the RO/AMC will provide the 
Veteran with written notice of that 
fact. The notice should contain: (i) 
the identity of the records VA is 
unable to obtain; (ii) an explanation 
of the efforts made to obtain the 
records; (iii) a description of any 
further action that will be taken 
regarding the claim, including, but not 
limited to, notice that VA will decide 
the claim based on the evidence of 
record unless the claimant submits the 
records VA was unable to obtain; and 
(iv) notice that the claimant is 
ultimately responsible for providing 
the evidence.

5.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



   ______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


